DETAILED ACTION
This detailed action is in response to the application filed on July 15, 2020, and any subsequent filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the terms AERO® and MOBIL®, which are trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: the written description uses unknown units of N/mm for tensile strength (Pg43/L25-Pg44/L12) which is measured in force per unit area. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites a filter media that is electrically charged yet the written description as filed provides no description of an electrically charged filter media and only recites the filter media may be electrically charged (Spec., Page 55/Paragraph 1 ("Pg/Pr")).
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification does not provide sufficient evidence to support enablement of the claim based on the In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988), factor analysis below such that undue experimentation would be required to arrive at the claimed invention.  As to the breadth of the claim, the claim encompasses any electrically charged filter media.  As to the nature of the invention and the amount of direction provided by the inventor, the claim relates to an electrically charged filter media yet the inventors do not indicate how a filter media may be electrically charged and only state that the filter media may be electrically charged (Spec., Pg55/Pr1).  As to the state of the prior art, level of ordinary skill, and predictability in the art, no evidence supports or detracts from enablement.  As to the existence of working examples, no working examples have been weighing against enablement.  Finally, as to the quantity of experimentation required to make or use the invention, undue experimentation would be required to determine not only what is meant by electrically charging the filter media but also how to electrically charge the filter media.  For purposes of examination, the claim will be interpreted as requiring a filter media.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2, 3, 4, 7, 8, 11, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in Claims 2 and 4 is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the term "substantially" renders the limitation "free of glass fibers" indefinite.
Claim 7 recites the limitation "machine direction" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "machine direction" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites a "tensile strength" having units of N/mm yet tensile strength is  measured as force per area not force per length as claimed. For purposes of examination, the limitation will be interpreted as any strength.
Claim 11 recites a fiber having a diameter yet the shape of the fiber has not been defined by the claim rendering the meaning indefinite. For purposes of examination, the claim will be interpreted as requiring any fiber having the claimed dimensions in any direction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witsch, et al., U.S. Publication No. 2010/0319543 ("Witsch").
Applicants' claims are directed towards a product.
Regarding Claims 1, 4-11, and 13-19, Witsch discloses a filter media, comprising a fiber web comprising fibrillated fibers (Pr19,21-25 (note variety of compatible fibrillated fibers may include cellulose and synthetics)) and non-fibrillated synthetic fibers (Pr24 (note non-fibrillated glass fibers)), wherein the non-fibrillated synthetic fibers are staple fibers (Pr24 (note set length from chopped glass fiber strand)); and wherein the fiber web has a [mean flow pore (μm)/(permeability (cfm/sf))0.5] value of greater than or equal to 0.5 (Pr44-45 (note mean flow pore of 5 μm and permeability of 5 cfm/sf yields value of 5/(50.5) = 2.2, i.e., greater than or equal to 0.5)).
Regarding Claim 2, Witsch discloses a filter media, comprising a fiber web comprising fibrillated fibers (Pr19,21-25 (note variety of compatible fibrillated fibers may include cellulose and synthetics)) and non-fibrillated synthetic fibers (Pr24 (note non-fibrillated glass fibers)), wherein the non-fibrillated synthetic fibers are staple fibers (Pr24 (note set length from chopped glass fiber strand)); and wherein the fiber web is substantially free of glass fibers (Pr24-25 (note 95 with percent fibrillated fibers and amount may be outside this range such that web is substantially free of glass fibers); see also 112(b) analysis above).
Regarding Claim 3, Witsch discloses a filter media, comprising a fiber web comprising fibrillated fibers (Pr19,21-25 (note variety of compatible fibrillated fibers may include cellulose and synthetics)) and non-fibrillated synthetic fibers (Pr24 (note non-fibrillated glass fibers)), wherein the non-fibrillated synthetic fibers are staple fibers (Pr24 (note set length from chopped glass fiber strand)); and wherein the fiber web comprises greater than or equal to 50 wt% non-fibrillated synthetic fibers compared to the total weight of the fiber web (Pr25).
Additional Disclosures Included: Claim 4: wherein the fiber web is substantially free of glass fiber  (Pr24-25 (note 95 with percent fibrillated fibers and amount may be outside this range such that web is substantially free of glass fibers); see also 112(b) analysis above). Claim 5: wherein the fiber web comprises greater than or equal to 50 wt% non-fibrillated synthetic fibers compared to the total weight of the fiber web (Pr25). Claim 6: wherein the fiber web has a [mean flow pore (μm)/(permeability (cfm/sf))0.5] value of less than or equal to 3.0 (Pr44-45 (note mean flow pore of 5 μm and permeability of 5 cfm/sf yields value of 5/(50.5) = 2.2, i.e., less than or equal to 3.0)). Claim 7: wherein the tensile elongation in the machine direction and/or in the cross-machine direction is greater than 0.2% (Pr8). Claim 8: wherein the tensile strength in the machine direction and/or the cross-machine direction is greater than 2 N/15mm (Pr40; see also 112(b) analysis above). Claim 9: wherein the fiber web comprises less than or equal to 40 wt% fibrillated fibers compared to the total weight of the fiber web (Pr25). Claim 10: wherein the fibrillated fibers comprise lyocell (Pr23). Claim 11: wherein the non-fibrillated synthetic fibers have an average diameter of greater than or equal to I micron and less than or equal to 15 microns (Pr26; see also 112(b) analysis above). Claim 13: wherein the fiber web comprises bi-component fibers (Pr17 (note use of different fiber types)). Claim 14: wherein the fiber web comprises binder resin (Pr9,17). Claim 15: wherein the fiber web has a basis weight of greater than or equal to 10 g/m2 and less than or equal to 75 g/m2 (Pr42,73,76). Claim 16: wherein the fiber web has an air permeability of greater than or equal to 10 cfm/sf and less than or equal to 250 cfm/sf (Pr44). Claim 17: wherein the fiber web has a thickness of less than or equal to 1 mm (Pr7-10,43,76). Claim 18: wherein the fiber web has a mean flow pore size of greater than or equal to 2 microns and less than or equal to 50 microns (Pr45). Claim 19: wherein the fiber web is wet laid (Pr17 (note coating a mixture of wet laid fibers with a resin)). 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Witsch, et al., U.S. Publication No. 2010/0319543 ("Witsch") in view of Tsukuda, et al., U.S. Publication No. 2010/0252426 ("Tsukuda").
Applicants' claim is directed towards a product.
Witsch discloses the filter media of Claim 1 except wherein the non-fibrillated synthetic fibers have an average length of between 3 mm and 12 mm.
Tsukuda also relates to a porous media having non-fibrillated fibers and discloses the non-fibrillated synthetic fibers have an average length of between 3 mm and 12 mm (Pr48).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the fiber lengths disclosed by Tsukuda for the non-fibrillated fibers disclosed by Witsch because, according to Tsukuda, this length range avoids issues with strength, adherence, tangles, lumps, and uneven thickness (Pr48)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779